Citation Nr: 1242737	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-16 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
FINDINGS OF FACT

1.  Hearing loss was not manifested during the Veteran's active duty service or for many years after separation from service, nor is hearing loss otherwise related to such service. 

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years after separation from service, nor is tinnitus otherwise related to such service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated as a result of the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 U.S.C.A. §§ 3 .303, 3.307, 3.309, 3.385 (2012). 

2.  Tinnitus was not incurred in or aggravated as a result of the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In April 2007, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA medical records, and private medical records.  The Veteran has been provided VA audiological examinations.  The Veteran has provided testimony before a Veterans Law Judge.  The Veteran has not asserted, and the record does not indicate, that there are any additional obtainable pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran has been afforded two VA examinations, and, as will be discussed below in greater detail, the VA audiology reports reflect that the Veteran was generally not compliant during audiometric testing.

Given that the Veteran has been non-compliant during multiple examinations, the Board believes that a remand to provide the Veteran with another examination would be futile.  Thus, under these circumstances, the Board finds that no further RO action to afford the Veteran yet another VA examination is required, and the Board will proceed with a decision based upon the evidence of record. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and Regulations 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60. 

III.  History and Analysis 

The Veteran asserted at his August 2010 hearing that he developed bilateral hearing loss and tinnitus due to noise exposure during service.  He reported that he worked in an engineering battalion in Vietnam and that he was exposed to the repeated acoustic trauma, including exploding mortars.  He indicated that he had had hearing loss and tinnitus ever since service.  

Initially the Board notes that there is no indication of any complaints of hearing loss or tinnitus during the Veteran's active duty service.  The audiological examination reports in the service treatment records show that the Veteran did not have any hearing loss as defined by VA during service.  See 38 C.F.R. § 3.385.  A July 1968 examination shows that the Veteran had right ear puretone thresholds of 10, 5, 5, and 10 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The left ear puretone thresholds were 10, 5, 10, and 10 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The Veteran was provided an audiological examination for discharge from service in September 1969.  The right ear puretone thresholds were 0, 0, 0, and 0 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The left ear puretone thresholds were 0, 0, 0, and 0 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Not only do none of the service treatment records reflect any complaints of hearing loss or tinnitus, but the Veteran also specifically denied hearing loss on Reports of Medical History dated in July 1968 and September 1969.

The Veteran had no complaints of hearing loss or tinnitus on VA medical examination in April 1970.  The examiner stated that the Veteran's hearing was normal.

The earliest indication of hearing loss is found on a September 2006 audiometric chart from a hearing aid provider.  Speech recognition scores were recorded as 45 percent in the right ear and 55 percent in the left ear.  The audiometric chart indicates that the Veteran had hearing loss in both ears.  The hearing aid provider did not provide any commentary about the findings.

An October 2006 VA treatment report notes that the Veteran complained of bilateral hearing loss and tinnitus.  The Veteran reported military noise exposure of heavy equipment and mortars.  Word recognition scores were 76 percent in both ears.  The examiner noted that pure tone audiometry indicated bilateral moderate to severe sensorineural hearing loss.  The examiner further stated that the pure tone averages were elevated compared to the speech reception thresholds (SRT) and that the averages came down somewhat with reinstruction and recheck.  Although the examiner stated that the results were not valid for rating purposes, she noted that the Veteran's hearing loss was consistent with aging and noise-induced cochlear pathology.  She then opined that the Veteran's military noise exposure was more likely as not a contributing factor of the Veteran's hearing impairment.  The examiner ordered hearing aids for the Veteran.

On VA audiological examination in June 2007 the Veteran reported hearing loss and tinnitus since military service.  Testing revealed right ear puretone thresholds of 45, 30, 35, 35, and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear puretone thresholds were noted to be 40, 35, 30, 45, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The examiner stated that she could not provide word recognition scores as the Veteran did not give adequate responses when tested.  She also noted that the reported pure tone thresholds were probably not reliable either.  

The June 2007 VA audiologist stated that it was possible that the Veteran has hearing loss, but that she was unable to get reliable thresholds.  She noted that she was able to speak with the Veteran in the booth in a normal voice from behind him and without visual cues without difficulty.  She reported that his SRT began in the 70 decibel range and was coaxed down in two decibel steps to 32 decibels in the right ear and to 28 decibels in the left ear, but he would not offer any threshold responses below 60 decibels from 250 to 4000 Hertz.  The VA audiologist further reported that the Veteran had significant pseudohypacusic behaviors such as tensing when the "beeps" were presented and relaxing when she stopped presenting them, even though he had not responded as having heard them.  She stated that the Veteran's word recognition (WR) errors were inconsistent with any hearing loss, as he rhymed the word presented or missed the vowel sound.  He left out the second syllable of most spondees initially.  He was coaxed and reinstructed throughout the test, but improvement was slow.  The examiner did not provide a diagnosis and stated that it was not a ratable examination.

The Veteran's service treatment records and post service medical records were reviewed by another VA audiologist in July 2007, and he opined that the Veteran does not have hearing loss or tinnitus caused by or a result of military service.  He noted that the admitted hearing levels bilaterally were exaggerated (not true thresholds) as reported by the previous examiner.  He stated that the admitted thresholds are less than 40 decibels and are therefore not at a ratable level for disability bilaterally.  He noted that tinnitus was not reported in the service treatment records.  The VA audiologist also pointed out that the Veteran's hearing was normal at separation and that medical literature reveals that delayed onset hearing loss does not exist.  

Due to the unreliable results of the June 2007 audiological examination, the Veteran was provided another VA audiological examination in November 2007.  Testing revealed right ear puretone thresholds of 30, 35, 35, 35, and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear puretone thresholds were noted to be 35, 35, 35, 35, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The Veteran had speech discrimination scores of 96 percent in both ears.  The examiner stated that she had tested the Veteran in June 2007 and his responses at that time were not reliable.  She noted that during this reexamination, the Veteran began responding to speech in the 60-70 decibel range.  He pretended that he could not hear the examiner without watching her lips, but he could answer rapidly when she instructed him from behind.  He would turn his head when the examiner suddenly changed test ears, but he would not respond to the signal.  The Veteran was counseled repeatedly until the above responses were obtained.  The test took over one hour to perform due to the Veteran's inability to offer reliable thresholds.  The examiner stated that she could not offer an opinion that the thresholds recorded were true.  The diagnosis was "malingerer."  

As shown by the evidence discussed above, the Board is unable to satisfactorily verify whether the Veteran currently has bilateral hearing loss as defined by VA under 38 C.F.R. § 3.385, or tinnitus.  Without satisfactory verification of hearing loss meeting the criteria of 38 C.F.R. § 3.385, or of tinnitus, service connection may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Regardless, even if the Veteran does have the stated disabilities, the preponderance of the evidence indicates that service connection for bilateral hearing loss and tinnitus is not warranted.

Although the VA audiologist opined in October 2006 that military noise exposure contributed to the Veteran's hearing impairment, the Board finds July 2007 VA audiology opinion against the Veteran's claim to be of much more probative value.  The October 2006 VA examiner did not indicate a review of the Veteran's service treatment records and she did not provide any reasoning for her favorable opinion. The Board is left to presume that the opinion is based at least in part on the Veteran's own statements that he has experienced hearing loss and tinnitus since he was in service. 

The Veteran is competent to discuss his belief that he has had hearing loss and tinnitus symptoms since service; however, the analysis does not end there.  The Board is required to make credibility findings as well, and then weigh all of the evidence in making a decision.  In this case, there are multiple specific and objective examples cited by medical professionals as to why they believed the Veteran did not cooperate on examinations.  By lack of cooperation, the Board specifically refers to the Veteran's distortion and exaggeration of his symptoms in an attempt to portray a significant disability that has not been able to be replicated on objective testing.  On this evidence, the Board cannot find the Veteran's statements credible. Thus, any opinion based on these statements lacks credibility and probative value as well.

The Board also notes additionally that the October 2006 report indicates some discrepancies in audiological testing of the Veteran which indicates that her finding that the Veteran has bilateral hearing loss may not be factually accurate.  An inaccurate factual basis is an appropriate reason to discount the value of a medical opinion.  In all, the Board finds this opinion to be of little probative value.  

To the contrary, the July 2007 VA audiologist reviewed the Veteran's medical history, including service treatment records and the evidence of non-cooperation on examination.   He clearly expressed his opinion that the Veteran's hearing loss and tinnitus were unrelated to service, and provided a rationale for his opinion.  Therefore, the Board finds this opinion more probative on the issue of nexus.

The Board does not dispute the Veteran's contentions regarding noise exposure during active duty service, which are consistent with his assigned MOS as documented on his DD Form 214, Report of Transfer or Discharge.  Nevertheless, not only is it unclear as to whether the Veteran currently has hearing loss as defined by VA or tinnitus, but the most probative evidence of record indicates that any hearing loss or tinnitus present is unrelated to service. 

When the Veteran's lack of cooperation is viewed together with the lack of evidence in the more than 36 years after discharge from service, and the medical evidence finding against a nexus to service for either disability, the Board must conclude that the preponderance of the evidence is against the claims.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine is not applicable, and service connection for bilateral hearing loss and tinnitus must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
	






(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


